Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 were previously pending and subject to a non-final Office Action having a notification date of June 13, 2022 (“non-final Office Action”).  Following the non-final Office Action, Applicant filed an amendment on September 13, 2022 (the “Amendment”) amending claims 1 and 3-8 and canceling claim 2.  The present non-final Office Action addresses pending claims 1 and 3-8 in the Amendment.

		
Response to Arguments
Applicant’s arguments with respect to the claim objections, the claim rejections under 35 USC 112(b), the rejection of claim 8 as not being directed to one of the four statutory categories under 35 USC 101, and the 35 USC 102 rejection have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant’s amendments to the claims raise new rejections under 35 USC 103 that are presented herein. Furthermore, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At the top of page 6 of the Amendment, Applicant asserts that the human mind cannot practically generate the decision tree, prune the decision tree, etc., because “there are many dimensions of physiological parameters, for example...multiple physiological parameters have as many as 26 dimensions.”  Regardless of whether or not the human mind could “process” up to “26 dimensions” of multiple physiological parameters, but the claims do not recite 26 dimensions but rather merely recite “multiple human physiological parameter data of multiple testers as raw data.”  Multiple could only be two or three which is readily processable in the human mind (e.g., with pen and paper).
Regarding Applicant’s assertion at the middle of page 6 that inclusion of the “computer device” means that all the steps are performed outside of the human mind, the Examiner disagrees and asserts that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
At the top of page 7 of the Amendment, Applicant asserts that the step of “obtaining...dosage data and multiple human physiological parameter data of multiple testers as raw data” is not “insignificant extra-solution activity” because it specifies “the large amount of information data, multiple dimensions of data, and complex relationships between data received...to integrate the practical application of ‘predicting the dosage data based on human physiological parameters.’”  The Examiner disagrees because the limitation amounts to necessary data gathering (i.e., all uses of the recited judicial exception require such data gathering).  MPEP 2106.05(g).
At the middle of page 7 of the Amendment, Applicant takes the position that amended claim 1 as a whole demonstrates an improvement to the application of computer technology in determining the relationship between the dosage for diseases and the human physiological parameters.  However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  In the present case, the various recited limitations might improve identification of the relationship between the dosage for diseases and the human physiological parameters but they do not improve computers or technology.
Applicant then asserts that “the information transmitted by medical devices is extremely large in both attributes and elements” and is “huge and cluttered.”  However, this position is moot because the present claims do not recite that the obtained dosage and parameter data is “extremely large in both attributes and elements” or is “huge and cluttered” in the first place.
At the bottom of page 7 of the Amendment, Applicant asserts how the claimed invention uses machine learning (the decision tree algorithm) to obtain the relationship between the dosage and the human physiological parameters which allegedly improves “the application of computer technology” for use in “[investigating] the relationship between various physiological parameters and medicine inhaling volume...”.  Initially, the Examiner notes that the decision tree as broadly claimed in claim 1 can be implemented in the human mind and thus does not require machine learning as alleged by Applicant.  Even if such decision tree algorithm did require general use of “machine learning,” then the Examiner submits that it merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).  
At the middle of page 8 of the Amendment, Applicant takes the position that the Examiner has not accurately characterized the step of “obtaining, by a computer device, dosage data and multiple human physiological parameter data of multiple testers as raw data” and that such step may include gathering “many dimensions of physiological parameters” in which “ the quantity and parameter types can be changed” which his unconventional and not merely transmitting data over a network.  Not only does the claim not recite “many dimensions of physiological parameters” in which “ the quantity and parameter types can be changed,” but Applicant even acknowledged that the step of “obtaining...dosage data....” merely may include gathering such “many dimensions of physiological parameters” in which “ the quantity and parameter types can be changed.”  In any case, the Examiner disagrees that merely obtaining/gathering data is not unconventional because it merely amounts to transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
At page 11 of the Amendment, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant’s remaining arguments are moot in view of the new grounds of rejection set forth herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1 and 3-7 are directed to a method (i.e., a process) and claim 8 is directed to a non-transitory storage medium (i.e., a manufacture).  Accordingly, claims 1 and 3-8 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A method for predicting a dosage based on human physiological parameters, comprising:
obtaining, by a computer device, dosage data and multiple human physiological parameter data of multiple testers as raw data; 
preprocessing, by the computer device, the raw data to obtain input data as a training set; 
based on the input data, establishing a decision tree by classification and regression tree algorithm, which includes: 
generating the decision tree based on a feature extraction of the input data, and pruning the generated decision tree and selecting an optimal sub-tree by using a validation data set; 
using a generalized regression neural network to post-optimize an output of the decision tree; and
inputting a user's human physiological parameter data, and predicting the dosage according to the decision tree.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because the underlined limitations are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a user could practically in their mind and with pen and paper “preprocess” raw dosage/physiological parameter data (e.g., via cleaning/transforming the data) to obtain input data, extract features from the input data (e.g., important features), arrange the extracted features into a decision tree using a classification and regression algorithm (e.g., that relates dependent and independent variables such as dosage and physiological parameters), prune the tree (e.g., removing non-critical or redundant sections of the tree) to obtain an “optimal” subtree/branch, and then input a current user’s human physiological data into the tree to predict a required dosage according to the tree.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4-6 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for using the Gini index to select the optimal feature and determining the optimal splitting point at the same time which could be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-Claim 5 recites cutting off the subtrees continuously, testing a subtree sequence on an independent verification data set by cross-validation, and selecting the optimal subtree which could be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
-Claim 6 recites correlating dosage data with physiological parameters on a time axis which could be practically performed in the human mind with pen and paper at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method for predicting a dosage based on human physiological parameters, comprising:
obtaining, by a computer device, dosage data and multiple human physiological parameter data of multiple testers as raw data (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
preprocessing, by the computer device (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the raw data to obtain input data as a training set; 
based on the input data, establishing a decision tree by classification and regression tree algorithm, which includes: 
generating the decision tree based on a feature extraction of the input data, and pruning the generated decision tree and selecting an optimal sub-tree by using a validation data set; 
using a generalized regression neural network to post-optimize an output of the decision tree (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)); and
inputting a user's human physiological parameter data, and predicting the dosage according to the decision tree.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the computer device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding using a generalized regression neural network to post-optimize an output of the decision tree, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claims 1 and 8 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, independent claims 1 and 8 are directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 3: This claim calls for using BADT to process null data to post-optimize the output of the decision tree which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 7: This claim calls for processing the input data of the decision tree via ETL and processing the output data via ETL as input to continuously iterate the tree which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the computer device, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding using a generalized regression neural network to post-optimize an output of the decision tree, the Examiner submits that this limitation amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to obtaining dosage data and multiple human physiological parameter data of multiple testers as raw data which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitation and determined it to not be unconventional as it merely consists of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1 and 3-8 are ineligible under 35 USC §101 for being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of U.S. Patent App. Pub. No. 2004/0018475 to Healey et al. (“Healey”) and Int’l Pub. No. WO 2017/025954 to Jakob et al. (“Jakob”):
Regarding claim 1, Khalaf discloses a method for predicting a dosage based on human physiological parameters (page 140 discusses using machine learning algorithms for analyzing patient data to generate effective dosage levels, where pages 74 and 165 note how the patient data includes physiological parameters), comprising: 
obtaining, but a computer device, dosage data and multiple human physiological parameter data of multiple testers as raw data (pages 70-74 illustrate/discuss obtaining raw data/real-life patient datasets including dosage data (e.g., in mg/kg) and multiple human physiological parameters data (e.g., weight, Hb, PLTS, etc.) of multiple patients/testers); 
preprocessing, by the computer device, the raw data to obtain input data as a training set (pages 72-79 discuss performing exploratory analysis of the raw data to obtain “input data” for use in machine learning (which would be as a training set)); 
based on the input data, establishing a decision tree by classification and regression tree algorithm (page 108 discusses generating/training a random forest (RF) with decision trees with the training set of the SCD dataset and section 4.2.3 on page 47 discusses how the RF (which includes decision trees) can be created via a regression and classification algorithm), which includes: 
generating the decision tree based on a feature extraction of the input data (pages 91-96 discuss performing feature selection on the SCD dataset, page 106 notes how the feature selection/extraction is performed on the cleaned/pre-processed (input) data for training of the machine learning classifiers, and pages 43-46 and 108 discuss generating decision tree/random forest the training sets), and pruning the generated decision tree (page 44 discusses pruning the tree) and selecting an optimal sub-tree by using a validation data set (page 44 discusses achieving an optimal subtree in conjunction with applying a k-fold cross-validation which would make use of a validation data set); 
...
inputting a user's human physiological parameter data, and predicting the dosage according to the decision tree (pages 4-6 and 153-156 discuss a web-based system that generates recommended medication dosage for patients using blood test results (human physiological parameter data) which would be according to the above-discussed decision tree).
However, Khalaf appears to be silent regarding using generalized regression neural network to post-optimize the output of the decision tree.
Nevertheless, Healey teaches ([0038] and [0040]) that it was known in the healthcare and machine learning art to utilize a neural network to optimize constructed decision trees via automatically making changes to the decision trees based upon a growing base of consumer need and user feedback data, thereby resulting in more relevant and accurate oral care chemistries for a user.  Due to the changes to the decision trees with the neural network with the user feedback data, then the outputs of the decision trees are optimized.  Furthermore, Jakob teaches (page 26, lines 21-27 and page 32, lines 1-7) that it was known in the healthcare and machine learning art to utilize GRNN for selecting effective dosages for administering a therapeutic product.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a neural network to post-optimize the output of the decision tree of Khalaf as taught by Healey for purposes of increasing the accuracy of the output of the decision tree and for the neural network to have specifically been a Generalized Regression Neural Network as taught by Jakob because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions (e.g., ANN, GRNN, etc.), with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 3, the Khalaf/Healey/Jakob combination discloses the method according to claim 1, further including using Bootstrap Aggregating Decision Tree (BADT) to process null data specifically to post-optimize an output of the decision tree (section 4.2.2 on page 46 of Khalaf discusses using Bootstrap Aggregation on the decision trees while pages 83 and 86-90 discuss handling missing/null values; accordingly, the Bootstrap Aggregation would process such null/missing data to “post-optimize” the output of the decision trees).
Regarding claim 5, the Khalaf/Healey/Jakob combination discloses the method according to claim 1, further including the pruning comprising: cutting off one or more sub-trees continuously from the bottom of a complete tree form of the decision tree (page 44 of Healey discusses employing pruning to the tree (which would have subtrees) to achieve a sequence of optimal subtrees, where such pruning would begin at the bottom of the tree (e.g., at one or more leaf nodes) and proceed continuously); testing a sequence of the one or more sub-trees on an independent verification data set by a cross-validation method, from which the optimal sub-tree is selected (page 44 of Healey Helaey also discusses applying k-fold cross-validation using testing sets (independent verification data) to obtain an (optimal) subtree).

Regarding claim 8, the Khalaf/Healey/Jakob combination discloses a non-transitory storage medium, which stores instructions that can be executed by a computer device and can be read by the computer device; the instructions cause the computer device to perform the following steps (pages 70 and 142 disclose how the system is computerized which would include a storage medium storing instructions executable and readable by a computer device to perform steps).
The remaining limitations of claim 8 are disclosed by the Khalaf/Healey/Jakob combination as discussed above in relation to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of U.S. Patent App. Pub. No. 2004/0018475 to Healey et al. (“Healey”) and Int’l Pub. No. WO 2017/025954 to Jakob et al. (“Jakob”) as applied to claim 1 above, and further in view of NPL “Decision tree methods: applications for classification and prediction” to Song et al. (“Song”):
Regarding claim 4, the Khalaf/Healey/Jakob combination discloses the method according to claim 1, but appears to be silent regarding wherein the generation of the decision tree uses a Gini index to select an optimal feature, and to determine an optimal splitting point of the optimal feature at the same time.
Nevertheless, Song teaches (page 131, top paragraph in right column) that it was known in the machine learning art to utilize various characteristics including, inter alia, the Gini index to select important/optimal variables/features and determine splitting points for the important variables/features resulting in “pure” child nodes in a decision tree model (such that the splitting points would thus be “optimal” splitting points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generation of the decision tree to have used the Gini index to select the optimal feature, and to determine the optimal splitting point of the feature at the same time in the system of the Khalaf/Healey/Jakob combination as taught by Song to determine optimal features/splitting points of the decision tree thereby leading to outputs with increased accuracy and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of U.S. Patent App. Pub. No. 2004/0018475 to Healey et al. (“Healey”) and Int’l Pub. No. WO 2017/025954 to Jakob et al. (“Jakob”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0258190 to Doniger et al. (“Doniger”):
Regarding claim 6, the Khalaf/Healey/Jakob combination discloses the method according to claim 1, but appears to be silent regarding the preprocessing comprising: correlating the dosage data with the human physiological parameters data on a time axis.
Nevertheless, Doniger teaches ([0046]-[0048]) that it was known in the healthcare informatics art to correlate historical dosage information and physiological parameters over time to facilitate determination of appropriate future dosages based on the past dosage information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the preprocessing to include correlating the dosage data with the human physiological parameters on the time axis in the system of the Khalaf/Healey/Jakob combination as taught by Doniger to facilitate determination of appropriate future dosages based on the past dosage information and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Machine Learning Approaches and Web-Based System to the Application of Disease Modifying Therapy for Sickle Cell” to Khalaf (“Khalaf”) in view of U.S. Patent App. Pub. No. 2004/0018475 to Healey et al. (“Healey”) and Int’l Pub. No. WO 2017/025954 to Jakob et al. (“Jakob”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2019/0114509 to Deng et al. (“Deng”):
Regarding claim 7, the Khalaf/Healey/Jakob combination discloses the method according to claim 1, further including the preprocessing further comprising: processing the input data by extracting, transforming, and loading (ETL) (page 80 of Healey discusses pre-processing the input data into an understandable format via cleaning and transforming; accordingly, the input data is “extracted,” “transformed,” and “loaded” (ETL) into some data container), ...
However, the Khalaf/Healey/Jakob combination appears to be silent regarding the method further specifically including processing one or more output data of the decision tree by ETL again as input data, thereby continuously iterating.
Nevertheless, Deng teaches ([0053]) that it was known in the healthcare informatics art to convert the output of a decision tree into a signal for feedback/training purposes, whereby the signal would amount to input data for such feedback/training, and where the conversion amounts to extraction (extraction of the output), transformation (conversion of the output into the signal), and loading (the signal would be loaded into some data container for use in the feedback/training).  This process would advantageously continuously update and improve the decision tree thereby leading to improved predictive outputs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed the output data of the decision tree by ETL again as input data, thereby continuously iterating in the system of the Khalaf/Healey/Jakob combination as taught by Deng to advantageously continuously update and improve the decision tree thereby leading to improved predictive outputs and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686